UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2008. [] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934. Commission file number 33-15528 MONUMENT RESOURCES, INC. (Name of small business issuer in its charter) Colorado 84-1028449 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2050 South Oneida Street, Suite 106, Denver, Colorado 80222 (Address of principal executive offices) (Zip Code) (303) 692-9468 Issuer's telephone number Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act:Common Stock, No Par Value. Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo X Indicate by check mark the if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act. YesNo X Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). YesNoX The registrant had 7,719,000 shares of its common stock outstanding at December 8, 2008.Of these shares 3,492,088 are held by non-affiliated persons and the aggregate market value of such shares based on the bid price of the registrant’s common stock on December 8, 2008 was approximately Documents incorporated by reference:None. PART I ITEM 1.BUSINESS. This Report contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those discussed herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Item, in Item 1A under “Risk Factors” and in Item 7 under “Management’s Discussion and Analysis of Financial Condition and Results of Operations. (a) General Development Of Business.We were incorporated as Copper Mountain Ventures, Inc. under the laws of the State of Colorado on October 1, 1984.Our name was later changed to Monument Resource Development, Inc. and lastly, in June 1987 to Monument Resources, Inc. (b) Narrative Description Of Business.Our primary activities have been to search for, acquire, evaluate, and market oil and gas and mineral properties and interests therein.Although we have acquired properties in the past, we may not be able to acquire additional properties in the future because of our limited financial resources and industry competition. (c) Employees and Consultants.We currently have four full-time employees, A.G. Foust, President, James J. Benner, Vice President Operations, Jeff D. Ogden, Kansas Gas Field Supervisor and a field assistant; and part-time office and accounting consultants.We may hire additional personnel as required by our operations and may also engage the services of geological and engineering consultants from time to time to assist in our operations. We own an interest in approximately 62 gas wells, a gas gathering system and related equipment in Leavenworth County, Kansas.We continue to evaluate and recomplete our gas wells to determine their potential for additional productivity.As of December 2008, our aggregate production capability is from 200 to 300 MCF of gas per day.We expect the daily production capability to increase with the recompletion of additional wells.We have been able to sell all our production during the winter months, but have been limited to from 150 to 250 MCF per day during the warmer months.We also operate two workover rigs and related equipment which have allowed us to workover our wells on a timely basis. PRINCIPAL PRODUCTS PRODUCED AND SERVICES RENDERED Our product during the fiscal year ended September 30, 2008, was natural gas and crude oil.Natural gas and other petroleum products are generally sold to various producers, including pipeline companies, which usually service the area in which producing wells are located.In the fiscal year ended September 30, 2008, crude oil and natural gas sales accounted for $387,669, which was all of our revenues. ITEM 1A.RISK FACTORS RISK FACTORS RELATED TO OUR COMPANY Dependence upon one or a few major customers In the fiscal year ended September 30, 2008, one company purchased 93% of our total oil and gas production. The availability of oil and gas purchasers is such, however, that any buyer discontinuing purchases from us might be replaced by another buyer.However, as our current gas production is sold to one gas purchaser into a low pressure gas pipeline system, any gas sales to another purchaser would require significant investment to deliver our gas to a higher pressure gas pipeline system. Effect of existing or probable governmental regulation Oil and gas exploration and production, as well as mining activities, are subject to significant governmental regulation including worker health and safety laws, employment regulations, and environmental regulations.Operations, which sometimes occur on public lands, may be subject to regulation by, among other state and federal agencies, the Bureau of Land Management, the U.S. Army Corps of Engineers or the U.S. Forest Service. - 2 - Costs and effects of compliance with environmental laws (federal, state, and local) Because we are engaged in exploiting natural resources, we are subject to various federal, state, and local provisions regarding environmental and ecological matters.Therefore, compliance with environmental laws may necessitate significant capital outlays, may materially affect our earnings potential, and could cause material changes in our proposed business.At the present time, however, the existence of environmental laws does not materially hinder nor adversely affect our business.Capital expenditures relating to environmental control facilities have not been material to our operations since our inception. We are a small company with limited proved reserves and may not become profitable. To date, we have undertaken limited exploration and development activities and we have only a modest volume of proved reserves on our producing properties.We have incurred net losses to date and do not expect to generate profits in the short term.To become profitable, we need to be successful in our acquisition, exploration, development, and production activities all of which are subject to many risks beyond our control.Unless we sell sufficient volumes of gas to cover our expenses, we will not become profitable.Even if we become profitable, we cannot assure you our profitability will be sustainable or increase on a periodic basis. Exploration activities expose us to greater risks than are generally encountered in later-stage oil and gas property development businesses. Some of our anticipated activity will involve drilling exploratory wells or reentry and workover activities on properties with small or no proved oil and gas reserves.While all drilling (whether development or exploratory) involves risks, exploratory drilling involves greater risks of dry holes or failure to find commercial quantities of oil and gas.The economic success of any project will depend on numerous factors, including, but not limited to, the ability to estimate the volumes of recoverable reserves relating to the project, rates of future production, future commodity prices, investment and operating costs, and possible environmental liabilities.All of these factors may impact whether a project will generate cash flows sufficient to provide a suitable return on investment.If we experience a series of failed drilling projects, our business, results of operations, and financial condition could be materially adversely affected. Unless we generate sufficient revenue, we will require outside financing, which may not be available on favorable terms or at all. Until we can fully finance our operations from our cash reserves and from revenues we generate, we may need to seek financing from other sources, whether by selling our capital stock, entering into debt finance arrangements, or otherwise, and may need to do so in the foreseeable future.We cannot assure you we will be able to secure equity or debt financing on favorable terms or at all.If we require but cannot secure outside financing, we could be forced to substantially curtail our operations or cease business altogether, which would result in a substantial reduction or elimination of the value of our then-outstanding equity. Oil and gas reserves decline once a property becomes productive, and we will need to find new reserves to sustain revenue growth. Even if we add gas reserves through our exploration activities, our reserves will decline as they are produced.We will be constantly challenged to add new reserves through further exploration or further development of our existing or future properties.There can be no assurance our exploration and development activities will be successful in adding new reserves.If we fail to replace reserves, our level of production and cash flows will be adversely impacted. - 3 - Estimating our reserves, production and future net cash flow is difficult to do with any certainty. Estimating quantities of proved oil and gas reserves is a complex process.It requires interpretations of available technical data and various assumptions, including assumptions relating to economic factors, such as future commodity prices, production costs, severance and excise taxes, capital expenditures and workover and remedial costs, and the assumed effect of governmental regulation.There are numerous uncertainties about when a property may have proved reserves as compared to potential or probable reserves.Actual results most likely will vary from our estimates.Also, the use of a 10% discount factor for reporting purposes, as prescribed by the SEC, may not necessarily represent the most appropriate discount factor, given actual interest rates and risks to which our business or the oil and gas industry in general is subject.Any significant inaccuracies in these interpretations or assumptions or changes of conditions could result in a reduction of the quantities and net present value of our reserves. Quantities of proved reserves are estimated based on economic conditions, including oil and gas prices in existence at the date of assessment.Our reserves and future cash flows may be subject to revisions based upon changes in economic conditions, including oil and gas prices, as well as due to production results, results of future development, operating and development costs, and other factors.Downward revisions of our reserves could have an adverse affect on our financial condition, operating results, and cash flows. We depend on our current management team, the loss of any member of which could delay the further implementation of our business plan or cause business failure.We do not carry key man life insurance and have not required employment or non-competition agreements. We have recently expanded our management team and depend on the services of two management members to meet our business development objectives.As a small company, we expect to encounter difficulty replacing either of them.The loss of either person on our management team could materially adversely affect our business and operations.We do not carry key person life insurance for either member of our management team.We have not required that any officer or employee enter into an employment or non-competition agreement. We may rely on independent experts and technical or operational service providers over whom we may have limited control. We used independent contractors to assist us with technical assistance and services.We also may rely upon the services of geologists, geophysicists, landmen, title attorneys, engineers, and other scientists to analyze our prospects to determine a method in which the prospects may be developed in a cost-effective manner.Moreover, to the extent our wells hold commercial quantities of oil and gas, we need to rely on third-parties to purchase our production.Our limited control over the activities and business practices of these providers, any inability on our part to maintain satisfactory commercial relationships with them or meet their quality standards materially and adversely affect our business, results of operations, and financial condition. We do not always undertake a full title review of, or obtain title insurance on, our properties. Consistent with industry practice, rather than incur the expense of a formal title examination on an oil or gas property to be placed under lease, we have relied on and plan to continue to rely on the judgment of oil or gas lease brokers or landmen who perform the field work in examining government records before placing a mineral interest under lease.Although it is customary for an operator of a well to obtain a preliminary title review to ensure there are no obvious title deficiencies prior to the drilling of an oil or gas well, we do not always engage counsel to examine title until just prior to drilling a well.This could result in our having to cure title defects which could affect marketability and increase costs.Occasionally the title examination concludes a lease was purchased from someone other than the owner, in which case such lease would be worthless to us and prevent us from recovering our expenditures. - 4 - Our review of properties cannot assure all deficiencies or environmental risks may be identified or avoided. Although we undertake reviews we believe are consistent with industry practice for our projects, these reviews are often limited in scope and may not reveal all existing or potential problems or permit us to become sufficiently familiar with the related properties to assess their deficiencies and capabilities.Moreover, our inspections may not reveal all structural or environmental problems.If a property deficiency or environmental problem cannot be satisfactorily remedied, we could lose our entire investment in that property. Our properties may be subject to substantial impairment of their recorded value. The accounting rules for our properties which have proven reserves require us to review periodically their carrying value for possible impairment.If oil and gas prices decrease or if recoverable reserves on a property are revised downward, we may be required to record impairment write-downs, which would result in a negative impact to our financial position.We also may be required to record impairment write-downs for properties lacking economic access to markets and must record impairment write-downs for leases as they expire, both of which could also negatively impact our financial position. We have not and cannot fully insure against all risks related to our operations, which could result in substantially claims for which we are underinsured or uninsured. We are not insured against all risks and have not attempted to insure fully against risks where coverage is prohibitively expensive.Losses and liabilities arising from uninsured and underinsured events, which could arise from even non catastrophic accidents, could materially adversely affect our business, results of operations, and financial condition.We do not carry business interruption insurance coverage.Our exploration, drilling, and other activities are subject to risks such as: · fires and explosions; · environmental hazards, such as uncontrollable flows of oil, natural gas, brine, well fluids, toxic gas, or other pollution into the environment, including groundwater and shoreline contamination; · abnormally pressured formations; · mechanical failures of drilling equipment; · personal injuries and death, including insufficient worker compensation coverage for third-party contractors who provide drilling services; and · natural disasters, such as adverse weather conditions. Operational impediments may hinder our access to oil and gas markets or delay our production. The marketability of our production depends in part upon the availability, proximity, and capacity of pipelines, natural gas gathering systems, and oil collection and transportation facilities. Any significant change in our arrangement with pipeline owners and oil and gas purchasers or other market factors affecting the overall infrastructure facilities servicing our properties could adversely impact our ability to deliver the oil and gas we produce to markets in an efficient manner or its price.In some cases, we may be required to shut in wells, at least temporarily, for lack of a market because of the inadequacy or unavailability of oil and gas purchasers.If that were to occur, we would be unable to realize revenue from those wells until arrangements were made to deliver our production to market. Our competitors include larger, better financed, and more experienced companies. The oil and gas industry is intensely competitive and, as a small company, we must compete against larger companies that may have greater financial and technical resources than us and substantially more experience in our industry.These competitive advantages may better enable our competitors to sustain the impact of higher exploration and production costs, oil and gas price volatility, productivity variances among parties, overall industry cycles, and other factors related to our industry.Their advantage may also negatively impact our ability to acquire prospective properties, develop reserves, attract and retain quality personnel, and raise capital. - 5 - Volatile oil and natural gas prices could adversely affect our financial condition and results of operations. Our success will be largely dependent on oil and natural gas prices, which are volatile and have recently been at historically high levels and then precipitously dropped.Any substantial or extended decline in the price of oil and natural gas will have a negative impact on our business operations and future revenues.Moreover, oil and natural gas prices depend on factors that are outside of our control, such as: · weather conditions, including energy infrastructure disruptions resulting from those conditions; · changes in the global oil supply, demand and inventories; · changes in domestic natural gas supply, demand, and inventories; · the price and quantity of foreign imports of oil; · political conditions in or affecting other oil-producing countries; · general economic conditions in the United States and worldwide; · the interdependence of oil and natural gas energy trading companies; · the level of worldwide oil and natural gas exploration and production activity; · economic and energy infrastructure disruptions caused by actual or threatened acts of war, or terrorist activities particularly with respect to oil producers in the Middle East, Nigeria and Venezuela; · technological advances affecting energy consumption; and · the price and availability of alternative fuels. Oil and gas prices may be impacted adversely by new taxes. The federal, state, and local governments in which we operate impose taxes on the oil and gas products we plan to sell.Recently, there has been a significant amount of discussion by legislators concerning a variety of energy tax proposals.In addition, many states have raised state taxes on energy sources and additional increases may occur.Some of these measures could have an adverse impact on oil and gas prices. Conducting operations in the oil and gas industry subjects us to complex laws and regulations, including environmental regulations, that can have a material adverse effect on the cost, manner, or feasibility of doing business. Parties who explore for and exploit, produce, and sell oil and gas in the United States are subject to extensive federal, state, and local laws and regulations, including complex tax laws and environmental laws and regulations, and are required to obtain various permits and approvals from federal, state, and local agencies.If these permits are not issued or unfavorable restrictions or conditions are imposed on our drilling activities, we may not be able to conduct our operations as planned.Alternatively, failure to comply with these laws and regulations, including the requirements of obtaining any permits, may result in the suspension or termination of our operations and subject us to administrative, civil, and criminal penalties.Compliance costs can be significant.Further, these laws and regulations could change in ways that substantially increase our costs and associated liabilities.We cannot be certain existing laws or regulations, as currently interpreted or reinterpreted in the future, or future laws or regulation will not harm our business, results of operations and financial condition.For example, matters subject to regulation and the types of permits required include: · water discharge and disposal permits for drilling operations; · drilling permits; · reclamation; · spacing of wells; · occupational safety and health; · air quality, noise levels, and related permits; · rights-of-way and easements; · calculation and payment of royalties; · gathering, transportation, and marketing of oil and gas; - 6 - · taxation; and · waste disposal. Under these laws and regulations, we could be liable for: · personal injuries; · property damage; · oil spills; · discharge of hazardous materials; · remediation and clean-up costs; · fines and penalties; and · natural resource damages. Risks Related to Our Common Stock Our directors and executive officers and their affiliates beneficially own a significant percentage of our common stock. Collectively, our directors and executive officers and their affiliates beneficially own 51% of our outstanding voting common stock assuming no exercise of outstanding warrants or options.As a result, they are able to substantially influence all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions, such as a recapitalization or other fundamental corporate actions.This concentration of ownership may have the effect of delaying or preventing a change in control, which may be to the benefit of our directors and executive officers but not in the best interests of our other shareholders.The concentration of ownership will significantly reduce the capacity of our shareholders who are not officers or directors to change the Board of Directors if they are dissatisfied or disagree with the Board’s oversight of management or determination of business policy, or the decisions of officers who are appointed by the Board.This lack of control by shareholders who do not constitute officers or directors could cause shareholders to lose all or part of their investment in us. Provisions in our Articles of Incorporation, our bylaws and Colorado law may make it more difficult to effect a change in control, which could adversely affect the value of our common stock. Provisions of our Articles of Incorporation, our bylaws, and Colorado law could make it more difficult for a third party to acquire us, even if doing so would be beneficial to our shareholders.We may issue shares of preferred stock in the future without shareholder approval and upon such terms as our Board of Directors may determine.Our issuance of this preferred stock could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from acquiring, a majority of our outstanding stock and potentially prevent the payment of a premium to our shareholders in an acquisition. We have not paid cash dividends on our common stock and do not anticipate paying any cash dividends on our common stock in the foreseeable future. We anticipate we will retain all future earnings and other cash resources for the operation and development of our business.Accordingly, we do not intend to declare or pay any cash dividends on our common stock in the foreseeable future.Payment of future cash dividends, if any, will be at the discretion of the Board of Directors after taking into account various factors, including our financial condition, results of operations, current and anticipated cash needs and plans for expansion. - 7 - Limited marketability. Although our common stock is listed on the Over-the-Counter Bulletin Board, it is only thinly and sporadically traded.Our shares are also considered to be a “penny stock” which further limits trading interest and requires brokers to undertake special procedures when purchasing or selling our shares.Most large brokerage firms will not make a market in penny stocks, nor will they publish analytical coverage or investment recommendations on smaller companies such as ours. ITEM 1B.
